PER CURIAM.
Price was convicted of violating the Harrison Anti-Narcotic Act (Comp. St. §§ 6287g-6287q). Narcotics were found in the possession of Davis and Lewis, and it was the theory of the United States that Price had given the drugs to them to be by them distributed and sold. After all three were arrested by the city police, Davis and Lewis were questioned in Price’s presence and stated that he had given the drugs to them for this purpose. Then and there he made no denial; though shortly after-wards, and after the narcotic agent came in, he did.
 It is contended before us that since he was at this first time under arrest,, he was under no duty to make denial, but was entitled to keep silent, and that such silence under those circumstances had no tendency to admit the charge. The question was not thus raised in the court below. Proof as to his silence when the charge was first made came in without objection. After the same witness had continued and detailed the later denial there was a request that “all this testi*651mony be excluded”; but this seems to have been upon the theory that because of the later denial the earlier silence was neutralized. This would be a question for the jury, and there was no error in allowing the evidence of his initial silence to remain in the case. In the absence of special requests for instructions as to what force the jury might give this or in any way calling the matter to the attention of the court, there was no reversible error in permitting the jury to base their verdict upon this character and extent of admission.
It is urged that there is no evidence to support the verdict, but the counsel who tried the case for Price apparently thought otherwise. He made no request for an instructed verdict, and the case does not appeal to us as one where we should disregard our rule 11.
The judgment is affirmed.